Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         19-JUN-2020
                                                         02:16 PM

                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      JHON BRISKEN, Petitioner,

                                 vs.

              DEPARTMENT OF PUBLIC SAFETY, Respondent.


                         ORIGINAL PROCEEDING

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Jhon Brisken’s

petition for writ of mandamus, filed on May 29, 2020, and the

record, it appears that petitioner fails to demonstrate that he

has a clear and indisputable right to the requested relief and

may seek relief through the inmate grievance program set forth in

DPS Department Administrative Policy and Procedures Policy No.

COR.12.03.    Petitioner, therefore, is not entitled to the

requested extraordinary relief from this court.      See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996

(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, June 19, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2